Citation Nr: 9935139	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  94-28 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to 
February 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision issued by the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim 
seeking entitlement to service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1. The veteran currently has bilateral hearing loss.

2. The veteran first showed bilateral hearing loss in January 
1978, while on active duty.

3. The veteran has established continuity of symptomatology 
since 1978.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the appellant's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81  (1990).  Here, the appellant has submitted a 
claim with evidence of current bilateral hearing loss and of 
the incurrence of hearing loss while on active duty.  He has 
not alleged that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and no 
further assistance to the appellant is required to comply 
with the duty to assist as, mandated by 38 U.S.C.A. § 
5107(a).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).

In the present case, it is apparent that the appellant 
currently has bilateral hearing loss.  The law provides that 
"impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."  38 C.F.R. § 3.385  
(1999).  Here, the evidence contains a February 1994 
audiology examination report which indicates pure tone 
thresholds for the right ear of 10, 20, 35, 55, and 60 
decibels, for the 500, 1000, 2000, 3000, and 4000 hertz 
levels respectively.  For the left ear, at the same levels, 
the report shows thresholds of 15, 20, 40, 65, and 70 
decibels, respectively.  Speech recognition levels are 96 
percent for the right ear and 94 percent for the left.  
Overall, the report shows that the appellant has " mild to 
moderately severe sensorineural hearing loss from 2000 Hz to 
4000 Hz" in the right ear and mild to moderately severe 
sensorineural hearing loss from 1500 Hz to 4000 Hz" in the 
left ear.

Since there is sufficient evidence of current bilateral 
hearing loss, the determinative issue is whether this hearing 
loss is related to the veteran's service.  38 C.F.R. § 3.303 
(1999).

The veteran's service records show that he entered active 
duty in November 1977 with normal hearing.  An audiometric 
examination was performed in December 1977 which showed pure 
tone thresholds in the right ear of 10, 15, 10, 10, and 10 
decibels, for the 500, 1000, 2000, 3000, and 4000 hertz 
levels respectively.  For the left ear, at the same levels, 
the examination shows pure tone thresholds of 5, 5, 25, 5, 
and 20 decibels.  These levels are below the level required 
by regulation to show a disability.  38 C.F.R. § 3.385 
(1999).  At the time the veteran entered service, he had 
normal hearing. 

The first evidence showing hearing loss is a January 1978 
report of medical examination.  It shows that the appellant 
had pure tone thresholds for the right ear of 5, 10, 10, 20 
and 35 decibels, for the 500, 1000, 2000, 3000 and 4000 hertz 
levels respectively.  For the left ear, at the same levels, 
the report shows thresholds of 5, 10, 25, 45 and 45 decibels, 
respectively.  Speech recognition scores are not indicated.  
Under 38 C.F.R. § 3.385, supra, these figures indicate a 
hearing disability for VA benefits purposes.  The date of 
this report is significant because, he was on active duty 
from November 1977 to February 1978.  Thus, he first showed a 
hearing loss while on active duty.

Following his active duty service, the record reflects that 
the veteran's hearing was tested in March 1982 and again in 
March 1991.  The audiometric examination in March 1982 shows 
pure tone thresholds for the right ear of 5, 5, 15, 35, and 
35 decibels, for the 500, 1000, 2000, 3000 and 4000 hertz 
levels respectively.  For the left ear, at the same levels, 
the examination shows thresholds of 15, 10, 30, 50, and 55 
decibels respectively.  The appellant's audiometric 
examination in March 1991 shows pure tone thresholds for the 
right ear of 30, 20, 30, 55, and 65 for the 500, 1000, 2000, 
3000 and 4000 hertz levels respectively.  For the left ear at 
the same levels, the examination shows thresholds of 25, 15, 
20, 75 and 75 decibels respectively.  The 1982 examination 
notes that the appellant has complained of hearing loss since 
1978.

After reviewing the evidence, the Board finds that the 
appellant did show hearing loss disability while on active 
duty, and has established continuity of symptomatology such 
that his hearing loss is found to be service connected. 
38 C.F.R. § 3.303(b) (1999).  When read together, the reports 
of the audiometric examinations conducted after service in 
1982 and 1991, and most recently in 1994 consistently point 
to noise-induced hearing loss which in this case is traceable 
only to the appellant's active duty service and the hearing 
loss noted therein.  Although the appellant's hearing loss is 
not conclusively linked to service by way of a medical 
opinion, in the absence of any confirmed evidence showing an 
intercurrent etiology for his hearing loss (records indicates 
that he was a police officer after service, but it is not 
shown that this line of work has exposed him to unsafe noise 
levels), the Board finds that the evidence presented is in 
relative equipoise, which requires that the benefit of the 
doubt be accorded to the appellant.  38 U.S.C.A. § 5107(b) 
(West 1991).  Accordingly, the record supports a finding of 
service connection for hearing loss.



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

